Citation Nr: 1225957	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-21 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Joyner, Counsel






INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied entitlement to the benefits sought on appeal.  Specifically, the May 2007 rating decision granted service connection for diabetes mellitus and denied the Veteran's claim of entitlement to service connection for hypertension.  The appellant appealed the denial of service connection for hypertension to the Board, and the case was referred to the Board for appellate review.  

When the case was last before the Board, the claim of entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, was denied, and the issue of entitlement to service connection for hypertension was remanded for additional development.


FINDING OF FACT

Hypertension is not the result of disease or injury incurred during active service, nor is it caused or aggravated by a service-connected disorder.


CONCLUSION OF LAW

Hypertension was not incurred in active service, nor was it proximately due to or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1110 , 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in November 2006.  The letter addressed all of the notice requirements, to include notice regarding disability ratings and effective dates, and was sent prior to the initial unfavorable decision by the Agency of Original Jurisdiction (AOJ) in May 2007.  

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records, private treatment records, and VA examination reports are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  With respect to the VA examinations, a clarifying medical opinion was most recently obtained in March 2012.  In this regard, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2012 VA medical opinion report obtained in this case is adequate, as it is predicated on a review of the claims file, to include discussion of his relevant medical history, and it contains an opinion regarding the issue on appeal, which is adequately supported by a rationale and by the evidence of record.  Therefore, the Board has determined that there is sufficient medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was a participant in the claims process, identifying relevant treatment records and providing statements.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is satisfied as to compliance with the instructions from its March 2012 remand.  Specifically, the March 2012 Board remand instructed the RO to obtain a clarifying medical opinion from the September 2007 VA examiner, if possible.  If the September 2007 examiner was found to be unavailable, another qualified examiner was to be requested to provide an opinion regarding whether the Veteran's hypertension is caused by his service-connected diabetes mellitus.  The Board finds that the RO has complied with the Board's instructions and that the March 2012 VA medical opinion report substantially complies with the Board's March 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hypertension.  Although the Veteran appears to be primarily contending that his hypertension is secondary to his service-connected diabetes mellitus, the Board will address his claim on both a direct and secondary basis.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (finding that all theories of entitlement, both direct and secondary, must be considered when adjudicating service connection claims).

The Veteran's service treatment records, to include the separation examination, are absent for complaints, treatment, findings, or diagnoses of high blood pressure or hypertension.  Thus, there was no showing of hypertension during the Veteran's military service. 

In his September 2006 claim for service connection, the Veteran indicated that he had had diabetes and hypertension since January 1996.  

In a November 2006 VA Form 21-4138, the Veteran's private physician notes that the Veteran had been under the physician's care for diabetes mellitus and hypertension, both of which had been diagnosed since 1995.  

Private treatment records dating from 2001 to 2006 show ongoing treatment for hypertension and diabetes mellitus.  

A March 2007 VA examination report notes that the Veteran's diabetes mellitus was diagnosed in 1992.  It was noted that he had no current symptoms related to his diabetes.  The examiner found that there were no vision, cardiovascular, neurologic, skin, feet, bowel, or bladder findings related to the diabetes.  

A September 2007 VA examination report notes that the Veteran's diabetes was diagnosed in 1992.  It was also noted that the Veteran has hypertension.  He has no heart problems, no edema, and he has never been on hemodialysis.  It was noted that hypertension was diagnosed in 1991 when the Veteran was feeling very dizzy.  The examiner found no evidence of hypertensive heart disease and no atherosclerotic complications of hypertension.  The diagnoses included diabetes mellitus and hypertension.  The examiner opined, after carefully reviewing all the records, that it is less likely as not that the Veteran's hypertension is secondary to his diabetes mellitus.  The rationale is that the diagnosis of hypertension predates the diagnosis of diabetes and the hypertension is not aggravated by the diabetes mellitus because there is no renal disease or heart disease.  

In November 2007, the Veteran argued that his private physicians have told him that his diabetes has aggravated his hypertension.  He stated that his diabetes mellitus began in 1992.  

The report of a March 2012 VA medical opinion notes that the Veteran's claims file was reviewed.  The examiner opined that it is less likely than not that the Veteran's hypertension is proximately due to or the result of his service-connected diabetes mellitus.  The examiner determined that, even if it is conceded that the diabetes and hypertension were both diagnosed in 1995 (ie., the diagnosis of hypertension did not predate the diagnosis of diabetes), the hypertension was not caused by the diabetes because there is no renal disease.  The examiner pointed out that in order for diabetes mellitus to cause hypertension, the diabetes must cause salt retention, which results in renal disease.  Additionally, the examiner opined that the hypertension is not aggravated by the diabetes mellitus because there is no renal disease.  Finally, the examiner concluded that the hypertension is more likely caused by chronic alcoholism.

With respect to the claim for service connection for hypertension on a direct basis, the Board notes that the service treatment records do not reflect any findings or complaints related to high blood pressure or hypertension.  The separation examination also does not reflect any such findings or complaints, and blood pressure was normal at separation.  Indeed, the Veteran does not contend that he had high blood pressure or hypertension during service.  Therefore, the Board finds that hypertension was not present during service.

The post-service medical evidence first documents hypertension as being present in approximately 1995, which is over 25 years after discharge from service.  The Veteran does not allege that he has had continuous high blood pressure or hypertension since service.  Moreover, there is no medical evidence showing that the current hypertension is in any way related to military service.  The Veteran does not even contend that this is the case.  As such, there is no basis on which to grant the claim on a direct basis.

With respect to the claim on a secondary basis, the Veteran contends that his hypertension is due to his service-connected diabetes mellitus.  In support of his claim, he stated that his private doctors told him that his hypertension is aggravated by his diabetes mellitus.  However, none of the medical evidence of record supports such a theory.  Specifically, none of the private medical evidence contains any opinion as to the etiology of the hypertension.  

In September 2007, the Veteran underwent a VA examination in conjunction with his claim.  The examiner stated that the claims file was reviewed.  The examiner indicated that the Veteran has a 25-year history of drinking one-fifth of bourbon or scotch daily, which he stopped in 1992.  The examiner determined that it is less likely as not that the Veteran's hypertension is aggravated by his diabetes mellitus because there is no renal or heart disease.  

Although the September 2007 VA examiner also opined that the hypertension is not caused by the diabetes mellitus because it had its onset prior to the onset of the diabetes, and the Board finds that the dates of onset of the two disabilities are enough in question to discount the basis for this opinion, the Board finds that the March 2012 VA examiner's opinion to be of significant probative value.  Specifically, the March 2012 VA examiner found that regardless of the onset of the two disabilities, the fact that there is no renal disease undercuts any theory that the hypertension was caused or aggravated by the diabetes.  In order for diabetes mellitus to cause hypertension, according to the examiner, there must be salt retention, which in turn causes rental disease.  As there is no renal disease in this case, the VA examiner found that the hypertension was not caused or aggravated by the diabetes mellitus.  Instead, the examiner attributed the hypertension to the Veteran's alcohol use.  The Board finds the examiner's opinion to be adequately supported.

In conclusion, although the Veteran has been shown to have hypertension, the Board finds that the Veteran's hypertension has not been shown to be related to service, or related to or aggravated by his service-connected diabetes mellitus.  The service medical records are absent for any indications of hypertension.  Indeed, the Veteran does not allege that hypertension was present during service.  Further, the most persuasive evidence indicates that the hypertension is more likely related to the Veteran's alcoholism.  The medical evidence of record also shows that the Veteran's hypertension is not aggravated by his diabetes mellitus because there is no renal involvement.  

Although the Veteran might sincerely believe that his hypertension is related to or aggravated by his service-connected diabetes mellitus, his lay opinion is outweighed by the medical evidence against the claim.  In this regard, the Board has considered the Veteran's assertions that his hypertension is caused or aggravated by his service-connected diabetes mellitus.  As previously noted, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  However, the Veteran as a lay person is not competent to testify that his current hypertension was caused or aggravated by his diabetes mellitus.  Concerning this, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to whether his hypertension is caused or aggravated by his diabetes mellitus.  Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, hypertension is not the type of condition that can be causally related to another disability without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372  . In this regard, the onset and diagnosis of a hypertension requires medical knowledge and the cause of the disease is a matter of medical complexity.  Thus, the Board concludes that, although the Veteran is competent to report symptoms he experienced, his statements as to the cause and diagnosis of his current hypertension do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  Therefore, the Veteran's statements regarding the etiology and diagnosis of his hypertension in this case do not constitute competent medical evidence on which the Board can make a service connection determination.  Regardless, the Veteran's lay opinion is outweighed by the medical opinion against the claim on a secondary basis.

The Board finds that the preponderance of the evidence is against the claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


